DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 30, 2021 has been entered. Claims 1, 4-6, 10, 11 and 15 have been amended, and claim 3 has been previously canceled. Claims 1, 2, 4-21 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claim 1, Applicant argues that the Office fails to cite with Rossi “updating a data structure of the sample data object in the data stream based on the list of data objects”. That there is a one-to-one relationship between the claimed data structure and the singular sample data object.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Rossi discloses the above limitation. Examiner interprets from Rossi [0076] a graph is created that includes vertices representing the training data items and those of the incoming data items that are connected by the connections to one or more of the training data items, with the connections representing the edges of the graph. [0030] one unit comparing one training data item to the incoming data items). According to Rossi, a data structure if vertices represents the singular training data items in a graph structure. That connections are formed between one unit of a training data item and 
 	Applicant’s other arguments filed with respect to the rejection(s) of claims 1, 2, 4-21 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282).
With regards to claim 1, Sharifi discloses a method comprising:
computing a set of hashes of each of a plurality of real-valued vectors, each of the real-valued vectors corresponding to a sample data object of sample data objects of a data stream ([Col. 4 lines 17-30] a set of min-hashes or sub fingerprints can be used as an audio fingerprint [Col. 6-7 lines 54-18] in another aspect, a set of audio 
for each respective sample data object,
computing a set of hashes of real-valued vectors corresponding to each of the data objects ([Col. 4 lines 17-30] a set of min-hashes or sub fingerprints can be used as an audio fingerprint);
Sharifi does not disclose however Eshghi discloses:
identifying data objects corresponding to the respective sample data object from the received data objects, the corresponding data objects identified based on determining an amount of overlap between a set of hashes corresponding to the respective sample data object and each set of hashes corresponding to each data object ([Col. 3 lines 37-50] maps each feature vector to a set of one or more hashes. A similarity between two feature vectors are close if there’s a high probability their hash sets overlap strongly. Vectors containing real numbers [Col. 4-5 lines 57-03] given an input of a group or hash values such as feature vectors in a query, similar feature vectors representing corresponding data objects can be identified.);
generating a list of the corresponding data objects, the list of the corresponding data objects ordered based on the amount of overlap between each set of hashes of each of the corresponding data objects to set of hashes of the respective sample data object ([Col. 4-5 lines 57-03] a query can specify an input vectors and similar feature 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sharifi by the data object system of Eshghi to determine similarities between data objects based on their set of hash values.
	One of ordinary skill in the art would have been motivated to make this modification in order to deem two data are objects as similar if the feature vector(s) of a first data object is similar to the feature vector(s) of a second data object (Eshghi [Col. 1 lines 25-30]).
Rossi discloses:
the data stream originating from a plurality of streaming devices, each of which transmit sample data object over a network independent of the other streaming devices ([0025] receive a continuous stream of one or more incoming, unlabeled data items from one or more computing devices),
for each respective sample data object,
prior to receiving a respective sample data object, receiving data objects at a database ([0025] the receive data items can be stored in a database. [0034] the ith row of each training data item is represented by a vector);
updating a data structure corresponding to the respective data object, the data structure representative of sample data object-related activity based on the list of corresponding data objects, each corresponding data structure to provide data stream analytics in response to receiving each respective sample data object ([0076] a graph is 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Sharifi and Eshghi by the learning system of Rossi to update how data objects are related to one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
	Claims 10 and 15 correspond to claim 1 and are rejected accordingly.
With regards to claim 5, Sharifi does not disclose however Eshghi discloses:
Wherein each of the plurality of sets of hashes is computing using an orthogonal transform based indexing of the corresponding real-valued vectors ([18 Col. 3 lines 37-50] real-valued vector. [Col. 2 lines 36-50] orthogonal transform to feature vectors). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sharifi by the data object system of Eshghi to determine similarities between data objects based on their set of hash values.
	One of ordinary skill in the art would have been motivated to make this modification in order to deem two data are objects as similar if the feature vector(s) of a 
	With regards to claim 6, Sharifi does not disclose however Rossi discloses:
updating an index comprising the sets of hashes of data objects and object identifiers of each the data objects in the database ([0076] updated as incoming data items are coming. Each of the units are associated with a private vector which have a separate bin for every class label, with the bins being indexed by the class labels).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Sharifi and Eshghi by the learning system of Rossi to update how data objects are related to one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
With regards to claim 8, Sharifi does not disclose however Rossi discloses:
wherein data objects are identifiable in the database using an index of corresponding hashes of real-valued vectors of the data objects and object identifiers of the data objects ([0019] database stores a plurality of training data items. [0029] the classifier calculates a similarity score between each of the unlabeled data items and the previously trained labeled data items).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of 
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
With regards to claim 12, Sharifi does not disclose however Rossi discloses:
wherein the stream analytics manager further updates the data structure based on the applied machine learning ([0076] update graph. [0040] the graph data 17 can be constructed using a measure, such as a kernel function or a distance function, as is done in graph-based supervised learning. The graph can be observed directly, such as through observation of evolution of a social network over time, such as described in Rossi, Ryan A., et al. "Transforming graph data for statistical relational learning.").
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Sharifi and Eshghi by the learning system of Rossi to update how data objects are related to one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
With regards to claim 17, Sharifi does not disclose however Rossi discloses:
wherein the instructions, when executed, further cause the machine to: use the real-time stream analytics to further update the corresponding data structure ([0076] a classifier would update graph with incoming data). 

	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Chan (U.S Pub # 20140108335).
With regards to claim 2, Sharifi further discloses:
Processing each sample data object to compute the real-valued vector ([Col. 6-7 lines 54-18] in another aspect, a set of audio fingerprints and/or the set of video fingerprints can be generated based on one more wavelet vectors).
Rossi does not appear to disclose however Chan discloses:
based on a type of data streaming device that provided each sample data object, the data stream being received from the data streaming device ([0038,0040] data based on the type of device).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Sharifi, Eshghi and Rossi by the data system of Chan to compute data based on the type of streaming device. 
.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Mukerjee (U.S Pub # 20090112905).
With regards to claim 4, Sharifi does not appear to explicitly disclose however Mukerjee discloses:
receiving the plurality of real-valued vectors from the plurality of data streaming devices, each of the data streaming devices having processed a respective sample data object to compute the corresponding real-valued vector ([0029] the apparatus processes time domain signals and generates feature vectors that can be used as an index).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Sharifi, Eshghi and Rossi by the data system of Mukerjee to process streaming data.
	One of ordinary skill in the art would have been motivated to make this modification in order to construct a data structure from the input data (Mukerjee [0003]).
	Claim 13 corresponds to claim 4 and is rejected accordingly.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Buhler (U.S Pub # 20140067830).
With regards to claim 7, Sharifi does not disclose however Eshghi discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sharifi by the data object system of Eshghi to determine similarities between data objects based on their set of hash values.
	One of ordinary skill in the art would have been motivated to make this modification in order to deem two data are objects as similar if the feature vector(s) of a first data object is similar to the feature vector(s) of a second data object (Eshghi [Col. 1 lines 25-30]).
Sharifi does not appear to disclose however Buhler discloses:
querying the database based on the set of hashes calculated ([0054] query a database to find a hash match).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Sharifi, Eshghi and Rossi by the database system of Buhler to query the database.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a plurality of possible matches between stream data and a query string (Buhler [0008]).
	Claim 18 corresponds to claim 7 and is rejected accordingly.
s 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Silverstein (U.S Pub # 20130187926).
	With regards to claim 9, Sharifi does not appear to disclose however Silverstein discloses:
	providing a visual presentation of the data structure for presentation on a display device ([0088] allows underlying data to be displayed in multiple different waves on the web).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Sharifi, Eshghi and Rossi by the data system of Silverstein to display computed data
	One of ordinary skill in the art would have been motivated to make this modification in order to display data for visual presentation (Silverstein [0003]).
	Claims 14 and 19 correspond to claim 9 and are rejected accordingly.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Rus (U.S Pat # 9613127).
	With regards to claim 11, Sharifi does not appear to disclose however Rus discloses:
	Wherein the hash generator generates the sets of hashes by determining a plurality of keys for the real-valued vector of the corresponding sample data object and using partitioning to select a top set of the keys as the hashes ([Col 4. Lines 48-63] a sort task module employs sorters to read the coarse partitioning. Directs the values for 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the hash systems of Sharifi, Eshghi and Rossi by the mapping system of Rus to partition data.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate a list of top keys (Rus [Col 2. Lines 5-6]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Bitan (U.S Pub # 20070043723).
With regards to claim 20, Sharifi does not appear to disclose however Bitan discloses:
wherein the corresponding data structure comprises a cluster list data structure identifying unique data objects in the data stream ([0248] cluster list containing the word and unique address of each word in the list of words).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Sharifi, Eshghi and Rossi by the information retrieval system of Bitan to store unique data objects in a cluster list. 
	One of ordinary skill in the art would have been motivated to make this modification in order to search for information (Bitan [0002]).
21 is rejected under 35 U.S.C. 103 as being unpatentable over 1, 6, 8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (U.S Pat # 9275427) in view of Eshghi (U.S Pat # 8429216) and in further view of Rossi (U.S Pub # 20170154282) and Flexer and Schnitzer (Can Shared Nearest Neighbors Reduce Hubness in High-Dimensional Spaces (IEEE 2013)).
With regards to claim 21, Sharifi does not appear to disclose however Flexer and Schnitzer discloses:
reidentifying the data objects ([Page 2 paragraph 1] reidentifying data points as potential hubs or anti-hubs), identifying hub data objects ([Pg. 2 paragraph 2] nearest neighbor of hubs), and performing hubness reduction for the data stream ([Pg. 2 paragraph 3] reduce hubs).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Sharifi, Eshghi and Rossi by the nearest neighbor system of Flexer and Schnitzer to reduce hubness. 
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce hubness and the concentration of distances (Flexer and Schnitzer [Pg. 1 paragraph 1]).

Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166